Name: Commission Regulation (EU) NoÃ 291/2010 of 31Ã March 2010 correcting Regulations (EC) NoÃ 437/2009, (EC) NoÃ 438/2009 and (EC) NoÃ 1064/2009 as regards the end-use procedure laid down for imports of certain agricultural products under tariff quotas
 Type: Regulation
 Subject Matter: means of agricultural production;  plant product;  trade policy;  agricultural activity;  trade;  tariff policy
 Date Published: nan

 8.4.2010 EN Official Journal of the European Union L 88/9 COMMISSION REGULATION (EU) No 291/2010 of 31 March 2010 correcting Regulations (EC) No 437/2009, (EC) No 438/2009 and (EC) No 1064/2009 as regards the end-use procedure laid down for imports of certain agricultural products under tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148 in conjunction with Article 4 thereof, Whereas: (1) Article 2(1) of Commission Regulation (EC) No 437/2009 of 26 May 2009 opening and providing for the administration of a Community import tariff quota for young male bovine animals for fattening (2), Article 3(1) of Commission Regulation (EC) No 438/2009 of 26 May 2009 opening and providing for the administration of Community tariff quotas for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds (3) and Article 4(1) of Commission Regulation (EC) No 1064/2009 of 4 November 2009 opening and providing for the administration of a Community import tariff quota for malting barley from third countries (4) provide for customs supervision under the end-use procedure referred to in Article 166 of Regulation (EC) No 450/2008 of the European Parliament and of the Council of 23 April 2008 laying down the Community Customs Code (Modernised Customs Code) (5). (2) As indicated in the correlation table in the Annex to Regulation (EC) No 450/2008, the purpose of the said Article 166 is to replace Article 82 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (6), which also provided for customs supervision in connection with a particular end-use of the goods imported. However, notwithstanding the entry into force of the implementing provisions referred to in the first subparagraph of Article 188(2) of Regulation (EC) No 450/2008, the second subparagraph thereof lays down that Article 166 of the said Regulation is to apply from 24 June 2013 at the latest. Consequently, Article 82 of Regulation (EEC) No 2913/92 will remain applicable until the date from which Article 166 of Regulation (EC) No 450/2008 applies. (3) The reference in Regulations (EC) No 437/2009, (EC) No 438/2009 and (EC) No 1064/2009 to Article 166 of Regulation (EC) No 450/2008 should therefore be replaced by a reference to Article 82 of Regulation (EEC) No 2913/92. (4) Regulations (EC) No 437/2009, (EC) No 438/2009 and (EC) No 1064/2009 should therefore be corrected accordingly. (5) To ensure efficient management of the tariff quotas concerned and given that the content of the provisions concerned remains unchanged, the correction should apply from the same dates as those from which the Regulations concerned apply. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 2(1) of Regulation (EC) No 437/2009 is replaced by the following: 1. In accordance with Article 82 of Council Regulation (EEC) No 2913/92 (7), the animals imported shall be subject to customs supervision to ensure that they are fattened for a period of at least 120 days in production units which must be indicated by the importer in the month following the animals release for free circulation. Article 2 Article 3(1) of Regulation (EC) No 438/2009 is replaced by the following: 1. In accordance with Article 82 of Council Regulation (EEC) No 2913/92 (8), imported animals shall be subject to customs supervision to ensure that they are not slaughtered within four months of their release for free circulation. Article 3 In the first subparagraph of Article 4(1) of Regulation (EC) No 1064/2009, the introductory sentence is replaced by the following: In accordance with Article 82 of Council Regulation (EEC) No 2913/92 (9), the barley imported under this tariff quota shall be subject to customs supervision, to ensure that: Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Articles 1 and 2 shall apply from 1 July 2009. Article 3 shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2010. For the Commission, On behalf of the President Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 128, 27.5.2009, p. 54. (3) OJ L 128, 27.5.2009, p. 57. (4) OJ L 291, 7.11.2009, p. 14. (5) OJ L 145, 4.6.2008, p. 1. (6) OJ L 302, 19.10.1992, p. 1. (7) OJ L 302, 19.10.1992, p. 1. (8) OJ L 302, 19.10.1992, p. 1. (9) OJ L 302, 19.10.1992, p. 1.